Citation Nr: 0908804	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-31 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.  

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for a low back 
disorder, to include low back pain. 

4.  Entitlement to an increased disability rating in excess 
of 10 percent for bilateral tinnitus. 

5.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of a left shoulder rotator cuff 
impingement injury, post-operative.  

6.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of a recurrent left ankle sprain. 

7.  Entitlement to an increased (compensable) disability 
rating for residuals of a right ankle fracture. 
REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
denied (among other things) the benefits sought on appeal.  
The appellant, who had active service from	May 1984 to May 
1987, August 1990 to September 1992, June 1993 to February 
1996 and January 2000 to March 2005 with additional service 
with the Army National Guard, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in August 
2008.  At that time, he submitted additional evidence in 
support of his claims, with a waiver of initial RO review. 
August 2008 BVA hearing transcript, p. 4.  He also withdrew 
his claims of entitlement to service connection for asthma 
and an increased rating for tinnitus during that hearing. 
Id., p. 3. 


The Board finds after reviewing the evidence of record that 
additional development of the appellant's claims of 
entitlement to service connection for pseudofolliculitis 
barbae and a low back disorder is necessary.  In addition, 
the Board finds that development of the appellant's claims of 
entitlement to increased rating for his service-connected 
left shoulder disorder, left ankle disorder and right ankle 
disorder is also warranted.  As such, these claims are hereby 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant and inform him if further action is required on his 
part. 

In making the above-referenced findings, the Board observes 
for the record that it agreed to hear testimony from the 
appellant in terms of a claim of entitlement to service 
connection for hypertension during the August 2008 BVA 
hearing. August 2008 BVA hearing transcript, p. 3.  At that 
time, the Board noted for the record that it was unclear as 
to whether the BVA had jurisdiction over the issue of 
hypertension; and reserved the right to determine the Board's 
jurisdiction on this issue at a later date. Id.  After 
reviewing the record, the Board finds that the appellant's 
June 2006 Notice of Disagreement in this case did not 
reference the RO's June 2005 denial of the appellant's claim 
of entitlement to service connection for hypertension. See 
June 2006 Notice of Disagreement.  In addition, the Board 
finds that no other statement during the year subsequent to 
issuance of the June 2005 rating decision can be construed as 
a Notice of Disagreement as to the denial of the appellant's 
hypertension claim.  As such, the issue of entitlement to 
service connection for hypertension is not on appeal; and the 
Board does not have jurisdiction to review the merits of this 
claim at this time.  This issue is thus referred to the RO as 
a new claim.


FINDINGS OF FACT

1.  On August 7, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issue of entitlement 
to service connection for asthma was requested.

2.  On August 7, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issue of entitlement 
to an increased rating in excess of 10 percent for bilateral 
tinnitus was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to service connection for 
asthma have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to an increased disability 
rating in excess of 10 percent for bilateral tinnitus have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of asthma and tinnitus claims 

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the veteran or by his or her 
authorized representative. 38 C.F.R. § 20.204 (2008).  

In this case, the appellant withdrew his appeal as to his 
claim of entitlement to service connection for asthma and 
claim of entitlement to a disability rating in excess of 10 
percent for tinnitus during his August 2008 BVA hearing. 
August 2008 BVA hearing transcript, p. 3.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding those claims.  Accordingly, the Board 
finds that the issues of entitlement to service connection 
for asthma and an increased rating in excess of 10 percent 
for tinnitus have been properly withdrawn by the appellant 
and dismisses those claims. 

ORDER

The appeal regarding the appellant's claim of entitlement to 
service connection for asthma is dismissed.

The appeal regarding the appellant's claim of entitlement to 
an increased rating in excess of 10 percent for tinnitus is 
dismissed.


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to (1) service connection 
for pseudofolliculitis barbae, (2) service connection for low 
back disorder, (3) an increased rating in excess of 10 
percent for a service-connected left shoulder disorder, (4) 
an increased rating in excess of 10 percent for a service-
connected left ankle disorder and (5) and increased 
compensable disability rating for a service-connected right 
ankle disorder discloses a need for further development prior 
to final appellate review.  

Initially, the Board observes that there appear to be 
outstanding medical records pertinent to the above-referenced 
claims that should be associated with the claims file prior 
to a merits adjudication of this appeal.  Specifically, a 
review of the service documents contained in the claims file 
reveals medical records dated from June 1984 to September 
2004, with the appellant's last "report of medical 
examination" dated in October 1999. However, see December 
2001 report of medical assessment.  While the appellant's 
service file contains medical records applicable to the 
appellant's last period of active service (from January 2000 
to March 2005), these records appear to be potentially 
incomplete in that they were obtained from a single VA 
medical facility apparently located in the vicinity of the 
appellant's active duty station and focus on the appellant's 
service-connected foot and shoulder conditions. See service 
medical file.  Notably, the records do not contain a 
discharge medical examination report or report of medical 
history concerning the appellant's discharge from his most 
recent period of active duty or his discharge from the Army 
National Guard.  In addition, while a statement and medical 
authorization in the claims file signed by the appellant 
indicates that the appellant received treatment at the Jesse 
Brown VA Hospital, North Chicago VA Medical Center and St. 
Margaret Hospital during the time frame from 2000 to 2005, 
limited records are contained in the claims file from these 
facilities.  Upon remand, the RO should ensure that all 
medical records applicable to the appellant's period of 
active service from January 2000 to March 2005 have been 
associated with the claims file.   

Additionally, the Board observes that while the claims file 
contains private medical records from Serenity Chiropractic 
Limited dated from July 2005 to July 2006, letters from the 
appellant's chiropractor dated in October 2005 and August 
2008 indicate that the appellant has been a patient of 
Serenity Chiropractic since November 2002.  As there appear 
to be outstanding private medical records applicable to the 
appellant's back disorder claim, the RO should also attempt 
to associate those records with the claims file.  

In regards to the appellant's claim of entitlement to service 
connection for pseudofolliculitis barbae, a review of the 
appellant's available service treatment records reveal the 
appellant's reports of skin problems during his initial 
periods of active service, his diagnosis of 
pseudofolliculitis in November 1984 and his requests for 
shaving profiles in 1984, 1986 and 1991. See service 
treatment records on microfiche.  The appellant testified 
during his August 2008 BVA hearing that he suffers from 
discoloration of the skin as a result of the 
pseudofolliculitis he developed during service. August 2008 
BVA hearing transcript, pgs. 9-10, 33-36.  Although the RO 
denied the appellant's skin disorder claim on the basis that 
pseudofolliculitis barbae is a congenital or developmental 
defect that is unrelated to military service and not subject 
to service connection (38 C.F.R. § 3.303(c)), the Board 
observes that no medical support was offered for this 
conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (Board may consider only independent medical evidence 
to support its findings); see also VAOPGCPREC 82-90 (July 18, 
1990); VAOPGCPREC 67-90 (July 18, 1990).  In light of the 
information contained in the appellant's service treatment 
records and the appellant's competency to report his 
observable symptoms in service and subsequent to service (to 
include discoloration of the skin), the Board finds that 
additional development of this service connection claim is 
necessary such that the appellant should be afforded a VA 
examination to determine whether he currently has symptoms of 
pseudofolliculitis barbae or residuals thereof that initially 
manifested during service or were aggravated during a period 
of active service.  

In terms of the appellant's claim of entitlement to service 
connection for a back disorder, the Board observes that 
private medical records contained in the claims file dated 
during the appellant's most recent period of active duty 
reference complaints of back problems and back pain. See 
private medical records dated in February 2001 and May 2003.  
However, when the appellant underwent a VA examination in 
November 2004, the examiner diagnosed the appellant with low 
back pain with no objective findings on examination and "no 
disability noted." November 2004 VA examination addendum 
report.  It was based upon this evidence that the RO denied 
the appellant's back disorder claim in June 2005. June 2005 
rating decision, p. 4.  Since the issuance of the June 2005 
rating decision, additional private medical records have been 
associated with the claims file that reflect the appellant's 
diagnoses of lower lumbar strain/sprain, vertebral 
subluxation, dysfunction of the lower extremity and minute 
spondylosis of the mid-lumbar spine as reflected by x-ray 
findings. Private medical records dated from July 2005 to 
July 2006.  In light of the symptomatology noted in the 
appellant's medical records and his more recent post-service 
diagnoses, the Board finds that the appellant should be 
afforded a new VA examination for the purpose of obtaining a 
medical opinion as to whether it is as least as likely as not 
that the appellant has a diagnosed back disorder, to include 
arthritis of the lumbar spine, as a result of service.     

As to the appellant's increased rating claims, the Board 
observes that the appellant testified during his August 2008 
BVA hearing that he currently experiences what he perceives 
is inflammation of his left shoulder, limited motion of the 
shoulder and shoulder weakness; and that he also experiences 
pain, weakness and swelling of his ankles. August 2008 BVA 
hearing transcript, pgs. 14-23.  In essence, he contended 
that his disorders have worsened over the years since his 
November 2004 VA examination (an examination in which no 
significant objective findings or disabilities of the 
shoulders or ankles were noted by the examiner). November 
2004 VA examination addendum report.  In light of the 
appellant's assertions and the medical evidence of record, it 
appears to the Board that a medical question has been 
presented as to whether the appellant's service-connected 
orthopedic disabilities have increased in severity since his 
November 2004 VA examination.  As such, the Board finds that 
a new VA examination is warranted.  Although the mere passage 
of time does not necessarily require that a VA examination be 
rescheduled, where the evidence of record does not reflect 
the current state of a veteran's disability, a VA examination 
must be conducted. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  
Therefore, the Board finds that a more recent VA examination 
is in order to accurately assess the current nature and 
severity of the appellant's orthopedic disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  In regards to the appellant's 
service connection claims and increased 
ratings claims, the RO should ensure 
that all notification and development 
action required by the VCAA and 
implementing VA regulations is 
completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should ensure that all 
medical records applicable to the 
appellant's period of active service 
from January 2000 to March 2005 have 
been associated with the claims file, 
to include any medical records related 
to the appellant's service with the 
Army National Guard and his treatment 
at VA medical facilities located in 
Chicago, Illinois.

3.  Subsequent to the completion of the 
directives set forth above, the RO 
should schedule the appellant for a VA 
examination with an appropriately 
qualified examiner for the purpose of 
obtaining a medical opinion as to 
whether it is as least as likely as not 
that the appellant has 
pseudofolliculitis barbae (or residuals 
thereof) that initially manifested 
during a period of active service 
and/or was aggravated during a period 
of active service.  Any and all 
indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  A clear 
rationale for all opinions would be 
helpful; and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  The appellant's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  

4.  In addition to the foregoing, the 
appellant should be scheduled for a VA 
examination with an appropriately 
qualified VA examiner for the purpose 
of obtaining a medical opinion as to 
the following:

- - whether it is as least as likely as 
not that the appellant has a back 
disorder as a result of service;

and  

- - what is current nature and severity 
of the appellant's service-connected 
left shoulder rotator cuff impingement 
injury, recurrent left ankle sprain and 
residuals of a right ankle fracture.  

Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on whether 
there is evidence of limitation of 
motion of the appellant's shoulder and 
ankles, in terms of both active and 
passive ranges of motion.  The presence 
of objective evidence of pain, excess 
fatigability, incoordination and 
weakness should also be noted, as 
should any additional disability due to 
these factors.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


